NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                         JUL 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERVANDO ALONSO FLORES, AKA                     No.    20-70788
Roberto G. Trujillo,
                                                Agency No. A048-137-953
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 19, 2021**

Before:      SCHROEDER, SILVERMAN, and MURGUIA, Circuit Judges.

      Servando Alonso Flores, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

remand and dismissing his appeal from an immigration judge’s (“IJ”) decision

denying his application for cancellation of removal and his motion for a


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
continuance. Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

claims of due process violations in immigration proceedings. Jiang v. Holder, 754

F.3d 733, 738 (9th Cir. 2014). We review for abuse of discretion the denial of a

continuance. Cruz Rendon v. Holder, 603 F.3d 1104, 1109 (9th Cir. 2010). We

deny in part and dismiss in part the petition for review.

      Alonso Flores contends that the IJ failed to consider multiple factors relevant

to cancellation of removal, but his contention fails as unsupported by the record,

and we otherwise lack jurisdiction to review the agency’s discretionary decision to

deny cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i); see also Szonyi v.

Barr, 942 F.3d 874, 896 (9th Cir. 2019) (“This court lacks jurisdiction to review

the merits of a discretionary decision to deny cancellation of removal, but it does

have jurisdiction to review whether the IJ considered relevant evidence in making

this decision.”). Thus, Alonso Flores’s cancellation of removal claim fails.

      We also lack jurisdiction to review the BIA’s determination that the

evidence Alonso Flores submitted with his motion to remand would not alter the

prior discretionary determination denying cancellation of removal. See Fernandez

v. Gonzales, 439 F.3d 592, 600 (9th Cir. 2006) (“Section 1252(a)(2)(B)(i) . . . bars

jurisdiction where the question presented is essentially the same discretionary issue

originally decided.”). We reject Alonso Flores’s contention that the BIA failed to

consider his motion to remand as unsupported by the record.


                                          2                                    20-70788
      The agency did not abuse its discretion in granting a shorter continuance

than that requested by Alonso Flores. See 8 C.F.R. § 1003.29 (an IJ may grant a

continuance for good cause shown); Ahmed v. Holder, 569 F.3d 1009, 1012 (9th

Cir. 2009) (setting out the factors to consider in good cause analysis). Thus,

Alonso Flores’s contention that the agency violated his right to due process fails.

See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on

a due process claim).

      We do not consider the materials Alonso Flores submitted to the court that

are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963 (9th

Cir. 1996) (en banc).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                      20-70788